DETAILED ACTION
Status
This Final Office Action is in response to the communication filed on 7 September 2022. Claims 3-7, 11-19, and 21-23 have been canceled, claims 1 and 20 have been amended, and no new claims have been added. Therefore, claims 1-2, 8-10, 20, and 24 are pending and presented for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
A summary of the Examiner’s Response to Applicant’s amendment:
The Examiner notes that the response header (at least at the amendment cover page, claims, and remarks) indicates “U.S Application No. 141933.992” and “Atty Docket No. 62941.2803”; however, this appears to be incorrect – see the claim objection below. The Examiner checked the apparent case/application being referenced (US Application 14/933,992, docket 62941.2803) and notes that the claims included in the current amendment only track with the current application (US Application 14/947936, Atty docket 2669-22.06); therefore, the amendment appears to be for the current case and the Attorney-listed header is likely a carry-over typographical error from some other case/application. The Examiner is entering the amendment in the current application.
The Examiner notes that the term “one or more special” (at the “wherein when the customer does not win” clause of claims 2 and 20) is deleted without any edit markings. Since the Examiner has noted this error in edit markings, the amendment is being treated as an effective amendment; however, no other amending with improper edit markings is considered effective as an amendment.
Applicant’s amendment overcomes the rejection(s) under 35 USC § 112; therefore, the Examiner withdraws the rejection(s).
Applicant’s amendment does not overcome the rejection(s) under 35 USC § 101; therefore, the Examiner maintains the rejection(s) while updating phrasing in keeping with current examination guidelines.
Applicant’s amendment overcomes the rejection(s) under 35 USC §§ 102 and/or 103; therefore, the Examiner indicates allowability over the prior art.
Applicant’s arguments are found to be not persuasive; please see the Response to Arguments below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). (see MPEP § 211.05(I)(B))
The disclosure of the prior-filed application, Application Nos. 61/818,795, 62/038,683, 13/946,749, and 14/828,948, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application. At least no timer, countdown timer, prizes, activities associated with a kiosk location, or probability for a prize appears supported through the indicated applications. Therefore, priority to . 61/818,795, 62/038,683, 13/946,749, and/or 14/828,948 is denied.
The Examiner notes that since persons of ordinary skill would appear to know to, and how to, advertise activities associated with a kiosk location, there currently appears to be support for at least claim 1 and parallel claim 20 at U.S. Provisional Application 62/083,014, therefore, the effective date for support is determined at the current time to be the date of that Provisional, 21 November 2014.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement. 37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper." Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The specification purports that “The contents of 62/083,014 … [is] incorporated herein by reference in [its] entirety” (Applicant specification ¶ 0001). However, 62/083,014 is apparently a U.S. Provisional Application that is not published, not listed on any of the submitted IDSs, nor is there a copy provided.

Specification
The disclosure is objected to because of the following informalities: the attempt to incorporate subject matter into this application by reference to 62/083,014 is ineffective because this is not listed on any of the submitted IDSs nor a copy provided.
Appropriate correction is required.

Claim Objections
Claims 1-2, 8-10, 20, and 24 are objected to because of the following:

Applicant’s submitted amendments and remarks are labeled as being directed to “U.S Application No. 141933.992” and “Atty Docket No. 62941.2803” (see below); however, neither of these reference numbers appears to be incorrect for the instant application.
The following screen captures from the 7 September 2022 submission illustrate the issue:
At the Amendment header - 

    PNG
    media_image1.png
    324
    642
    media_image1.png
    Greyscale

At the Claims header – 

    PNG
    media_image2.png
    257
    646
    media_image2.png
    Greyscale

At the Remarks header - 

    PNG
    media_image3.png
    182
    651
    media_image3.png
    Greyscale


As indicated at the Amendment header, the Application No. and Attorney Docket No. do not match the instant application. Further, the Examiner is incorrectly identified in the most recent filing. The issue regarding the application and attorney docket numbers has been persistent in at least some form(s) or submission(s) filed since February of 2020. The Examiner pointed out this issue in the 22 March 2022 Non-Final Office Action, but Applicant has not (or has refused to) correct the issue. The Examiner notes the interpretation above, that the submission filed 7 September 2022 is being interpreted as an effective amendment for the instant case (U.S Application No. 14/947,936), but this is merely to expedite prosecution. It is further specifically noted that future inconsistencies as indicated above may, or will likely, result in a Notice of Non-Compliant Amendment. Appropriate correction is required.

Claims 1 and 20 each recite “wherein the specified probability determined according to …”, which should be “wherein the specified probability is determined according to …”. Appropriate correction is required.

Examiner’s Note
The Examiner notes that a “specified probability” of winning is claimed, and that this probability is “determined according to a group of kiosk marketing promotion systems disposed within a geographical area or managed by a party”. However, there is no indication of any basis for the probability itself, such as, for example, whether the probability is increased or decreased according to the amount or type of personal information received from the consumer – it is merely applicable to the group, and the group is based on either geographic location or the party managing the group. Therefore, the probability need be no more a designation than merely 1 out of 10, or 100, 1000, or 1,000,000 users win, or every 10th, 100th, etc. user wins, or some random winner selection based on the designated/specified probability or ratio. This is to say further that there is no nexus required or indicated/described between the personal information or the advertising content and the selection probability or determination of a winner – the probability may be any probability, including just assigning a probability.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 8-10, 20-21, and 24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Please see the following Subject Matter Eligibility (“SME”) analysis:

For analysis under SME Step 1, the claims herein are directed to systems, which would be classified under one of the listed statutory classifications (SME Step 1=Yes).

For analysis under revised SME Step 2A, Prong 1, independent claim 1 recites a kiosk marketing promotion system comprising: a retail kiosk to hold and display one or more stored value cards; and a kiosk computing device to be housed and supported by the retail kiosk and having a display screen for generating a graphical user interface (GUI) that plays interactive marketing promotion content on the display screen to: play advertising content associated with the stored value cards displayed by the retail kiosk; wherein the advertising content comprises: information based at least in part on a geographic location of the retail kiosk, a countdown timer screen that displays a remaining amount of time that the consumer is allowed to interact with the computing device, the countdown timer screen displaying a prize; display information associated with previous winners, the information comprising of a name of each winner, a geographical location of each winner, and a retailer associated with the prize; wherein the advertising content is based at least in part on activities associated with or specific to the geographic location of the retail kiosk; receive, from the consumer, personal information associated with the consumer; and when the personal information is received, determine whether the consumer wins a prize based at least in part on a specified probability, the prize comprising at least one of the stored value cards displayed by the retail kiosk, wherein the computing device activates a stored value card for the consumer when the consumer has won the prize; wherein when the consumer does not win the prize, the computing device displays a loser screen including information about future offers, including financial incentives to promote further sales of the stored value cards, the future offers comprising discounts for certain products or monetary discounts for stored value cards; and the kiosk computing device comprising a network connection and a probability calculation module, wherein the specified probability determined according to a group of kiosk marketing promotion systems disposed within a geographical area or managed by a party.
Independent claim 20 is parallel to claim 1 above, except being directed to a kiosk marketing promotion system comprising: a kiosk management server in communication with one or more kiosk computing devices to perform the same or similar activities as at claim 1; therefore, claim 20 is analyzed in the same manner as claim 1.
The dependent claims (claims 2-3, 8-10, 21, and 24) appear to be encompassed by the abstract idea of the independent claims since they merely indicate calculating the probability on a periodic basis (claim 2) according to stores in a region, merchants sponsoring cards, card distributors, or system kiosks in a region (claims 3 and 21), receiving user input to select a card (claims 8 and 24), transmitting an electronic stored value card that has been won (claim 9), receiving user input via a GUI to change the promotion content to be played (claim 10).
The underlined portions of the claims are an indication of elements additional to the abstract idea (to be considered below).
The claim elements may be summarized as the idea of advertising an opportunity to win a stored value card in exchange for personal information; however, the Examiner notes that although this summary of the claims is provided, the analysis regarding subject matter eligibility considers the entirety of the claim elements, both individually and as a whole (or ordered combination). This idea is within the certain methods of organizing human activity (e.g. … commercial or legal interactions such as … advertising, marketing or sales activities/behaviors, or business relations; …) grouping of subject matter. 
Therefore, the claims are found to be directed to an abstract idea.

For analysis under revised SME Step 2A, Prong 2, the above judicial exception is not integrated into a practical application because the additional elements do not impose a meaningful limit on the judicial exception when evaluated individually and as a combination. The additional elements are using a system comprising: a retail kiosk to hold and display one or more stored value cards; and a kiosk computing device, a display screen for generating a graphical user interface (GUI) on the display screen, computing device displays, and the kiosk computing device comprising a network connection and a probability calculation module. These additional elements do not reflect an improvement in the functioning of a computer or an improvement to other technology or technical field, effect a particular treatment or prophylaxis for a disease or medical condition (there is no medical disease or condition, much less a treatment or prophylaxis for one), implement the judicial exception with, or by using in conjunction with, a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing (there is no transformation/reduction of a physical article), and/or apply or use the judicial exception in some other meaningful way beyond generically linking use of the judicial exception to a particular technological environment.
The claims appear to merely apply the judicial exception, include instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform the abstract idea. The additional elements appear to merely add insignificant extra-solution activity to the judicial exception and/or generally link the use of the judicial exception to a particular technological environment or field of use. 
The additional elements, as they are indicated above, are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp.” that MPEP § 2106.05(I)(A) indicates to be insignificant activity.
The claim as a whole indicates a kiosk as the retail form factor (as opposed, e.g., to a store, or mall, or online environment), which then is considered to be a field of use. The kiosk is merely advertising in relation to the products for sale, i.e., stored value cards (as stores and/or other retailers generally do – i.e., another field of use regarding which product is for sale), which is based on location such as nearby stores, merchants, etc.,  and local activities, which is merely location-based advertising. The countdown timer is merely an indication regarding how long the consumer has to respond – the same as, or analogous to, an expiration date/time for a coupon or sale. The information displayed (i.e., winner, location, retailer) is merely the printed matter of the advertisement. The personal information received (described as, e.g., name, initial, e-mail address, phone number, physical address, and/or age – see Applicant ¶ 0053) is merely the entry contingency or fee for entry, but there is no nexus required or indicated/described between the personal information or the advertising content and the selection probability or determination of a winner – the probability may apparently just be set by an administrator (see the Examiner Note above). Activating or offering a purchase of a card appears to merely be the end result – merely offering cards as above, or activating a card as is expected for any purchased stored value card (otherwise the un-activated card is literally only worth the price of the substrate, e.g., “the price of the paper it is printed on” as in an old adage). 

For analysis under SME Step 2B, the claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as indicated above, the additional elements are merely “[a]dding the words ‘apply it’ (or an equivalent) with the judicial exception” that is indicated to be insignificant activity.
There is no indication the Examiner can find in the record regarding any specialized computer hardware or other “inventive” components, but rather, the claims merely indicate computer components which appear to be generic components and therefore do not satisfy an inventive concept that would constitute “significantly more” with respect to eligibility. Applicant ¶¶ 0061-0066 go into detail to indicate that the computers being used to implement the idea are a “general purpose computer system” (Id. at 0061), “a conventional computer, a server, a distributed computer, or any other type of computer” (Id.), “that [these] computing systems may also embody devices such as Personal Digital Assistants (PDAs), mobile phones, tablets or slates, multimedia consoles, gaming consoles, set top boxes, etc.” (Id. at 0063).
The individual elements therefore do not appear to offer any significance beyond the application of the abstract idea itself, and there does not appear to be any additional benefit or significance indicated by the ordered combination, i.e., there does not appear to be any synergy or special import to the claim as a whole other than the application of the idea itself.
The dependent claims, as indicated above, appear encompassed by the abstract idea since they merely limit the idea itself; therefore, the dependent claims do not add significantly more than the idea.
Therefore, SME Step 2B=No, any additional elements, whether taken individually or as an ordered whole in combination, do not amount to significantly more than the abstract idea, including analysis of the dependent claims.  

Please see the Subject Matter Eligibility (SME) guidance and instruction materials at https://www.uspto.gov/patent/laws-and-regulations/examination-policy/subject-matter-eligibility, which includes the latest guidance, memoranda, and update(s) for further information.

Allowable Subject Matter
Claims 1-2, 8-10, 20, and 24 are indicated as allowable over the prior art.

The following is a statement of reasons for the indication of allowable subject matter:
The closest art of record is Hallenbeck et al. (U.S. Patent Application Publication No. 2012/0004769) as disclosing the interactive kiosk displaying advertising related to the geographic area and a countdown timer, receiving personal information, activating a stored value card and displaying incentives, but does not display the various other specific material (e.g., the interaction time remaining, a prize, previous winners and their geographic location, a retailer, a loser screen with incentives, etc.). House et al. (U.S. Patent Application Publication No. 2009/0104965) further discloses displaying a countdown timer with time remaining, and outcomes based on probabilities as well as probabilities calculated according to geographic regions, Ramsey et al. (U.S. Patent Application Publication No. 2013/0029739) discloses displaying a leaderboard with previous winners and their location(s) and prizes, and Mothwurf et al. (U.S. Patent Application Publication No. 2001/0036857) discloses collecting personal information and transferring a winner’s winnings to a cashless card. The Examiner, however, does not find prior art that teaches the specific information displayed on a loser screen as claimed (i.e., future offers comprising discounts as incentives to promote further sales of cards. Therefore, the claims are indicated as allowable for this reason.

Response to Arguments
Applicant's arguments filed 7 September 2022 have been fully considered but they are not persuasive.

Applicant first argues the 112 rejection; however, the amendment appears to overcome the rejection, so the arguments are considered moot and not persuasive.

Applicant then argues the 101 rejection, alleging only that "’the kiosk computing device comprising a network connection and a probability calculation module, wherein the specified probability determined according to a group of kiosk marketing promotion systems disposed within a geographical area or managed by a party’…. is a specific application of the invention in a manner that relies upon the communicative ability amongst various kiosks to determine probabilities of win.” (Remarks at the first page of Remarks, i.e., at 1 – Applicant’s response is not page numbered). However, there is no description in the specification that the Examiner can find regarding any data that is used to calculate any probability – the only description of the calculation module is at Applicant ¶ 0037, and that only indicates it “determines a probability to be used  for determining whether each consumer wins a prize or not”, “on a periodic basis”, which “may increase or decrease the probability according to certain characteristics, such as an enticement to increase sales, or changes in seasonal patterns with respect to each type of stored value card”, “the probability calculation module 216 calculates the probability according to a group of retail kiosks 110 disposed within a geographical region, such as a county or state where the group of kiosks 110 are located. In this case, the probability calculation  module 216 may access the kiosk demographic information 124 stored in the data source 106 such that the probability may be tailored for consumers in that geographical region”, “the probability calculation module 216 may calculate the probability according to one or more merchants that sponsor the stored value cards, one or more distributors of the stored value cards” and/or “the probability calculation  module 216 may calculate the probability according to a gamut of all retail kiosks  managed by the kiosk marketing promotion system”. The only indication of any data used is that “information 124 stored in the data source 106”; however, this data source is indicated by Fig. 1 to completely separate from the kiosks, and just connected via the network. In other words, the “according to a group” (the group being either by a geographic area or by a management party) means specifically that the probability is applied to the kiosks in a geographic area, or applied to the kiosks managed by a particular party (i.e., entity). Applicant ¶ 0038 says “a user having administrative privileges may add,  remove, or change how the probability is calculated”, “[f]or example, a user noting that sales of stored value cards  have been going down in a particular demographic region, may increase the probability  for kiosks 110 in that region”, and “the probability may be manipulated for differing time periods, such as one probability to be applied during the morning hours and another probability to be applied in the evening hours” – in other words, a user does or may change the probability calculation and apply it “according to a group”. The specification does not appear to have support for communication for a probability in “a manner that relies upon the communicative ability amongst various kiosks to determine probabilities of win”.

Applicant then argues the prior art rejections; however, the amendment indicates allowable subject matter as explained above. Therefore, the arguments are considered moot and not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Arezina et al. (U.S. Patent Application Publication No. 2009/0197684, hereinafter Arezina), describing game play with a prize that is, or is to be, won and a countdown timer.
Hwang (U.S. Patent Application Publication No. 2011/0282724) describes “[a] method of subsidizing purchases through consumer participation in interactive advertising at the kiosk includes providing a user an option to receive a subsidy towards a kiosk purchase, a promotional coupon, or a reward voucher in exchange for viewing an advertisement and participating in a corresponding survey. After presenting the advertisement and survey to the user, the kiosk provides a reward to the user at the kiosk or at a participating vendor” (Abstract).
Collins, Leslie, Gift Card Impressions launches 'game-changer' product, dated 20 March 2014, retrieved from https://www.bizjournals.com/kansascity/blog/bizventures-kc/2014/03/gift-card-impressions-launches-game-changer.html on 29 November 2022, and disclosing a Gift Card Impressions kiosk for people to buy digital gift cards, view advertising, and perhaps earn discounts, the advertising being local to the area.
Rowe et al. (U.S. Patent Application Publication No. 2009/0186701, hereinafter Rowe) indicates that “Disclosed are gaming machines, gaming systems and methods including stored value cards. Networked gaming systems are described which include one or more gaming machines with a stored value card acceptor, casino and/or slot management systems with a stored value server for authenticating stored value cards, verifying stored value, and updating value associated with the stored value cards, and a kiosk system for issuing, validating, and accounting for value associated with updateable stored value cards.” (Abstract).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT D GARTLAND whose telephone number is (571)270-5501. The examiner can normally be reached M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ilana Spar can be reached on 571-270-7537. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT D GARTLAND/
Primary Examiner, Art Unit 3622